Citation Nr: 0618004	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-30 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to pension benefits, including pension 
benefits based on age and non-service connected disability.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel
INTRODUCTION

The veteran had active service from July 1966 until July 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  PTSD was not incurred in or aggravated by any incident of 
active military service.  

2.  As of March [redacted], 2006, the veteran is 65 years old; and 
served honorably for a period of one year, eleven months and 
19 days during a period of war, including service overseas.  

3.  The veteran's annual income does not exceed the maximum 
annual rate of improved pension for a veteran with one 
dependant.

4.  The veteran has a combined disability rating from non-
service connected disabilities of 40 percent, which does not 
meet the threshold requirements for nonservice-connected 
disability pension based on individual unemployability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5102, 5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for pension benefits have been met. 38 
U.S.C.A. §§ 1513, 1521, 1522, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.3, 3.23, 3.102, 3.159, 3.271, 3.272, 3.274, 
3.275, 3.314 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  Subsequent to the July 2003 receipt of the 
veteran's claims, this notification was satisfied by way of a 
letter dated in August 2003.

The August 2003 letter requested information concerning the 
combat related stressor that resulted in PTSD.  The letter 
enclosed a questionnaire concerning the stressor.  The RO 
requested reports of private physicians who treated the 
veteran for PTSD since discharge and the locations of VA 
facilities that treated the veteran and any dates of 
treatment.  The letter indicated a diagnosis of PTSD was 
still needed.  An enclosure to the August 2003 letter 
indicated the claim for benefits was associated with the 
claims file and advised VA would obtain federal records and 
would make reasonable efforts to obtain private records.  
Another enclosure advised the veteran of the elements of 
service connection generally and the elements for a claim for 
nonservice connected disability pension benefits. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim for service 
connection is being denied, no disability rating or effective 
date will be assigned.  Proceeding with this matter in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, service personnel records and VA outpatient 
treatment records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination in 
connection with the claim in September 2003.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.

Post Traumatic Stress Disorder

The veteran contends he has PTSD related to his service in 
Vietnam.  The Board finds the preponderance of the evidence 
is against the claim and the claim will be denied, because 
the preponderance of the competent medical evidence indicates 
that the veteran does not have the disability in question.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)..

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury diagnosed 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The record does not contain a competent medical diagnosis of 
PTSD.  A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In September 2003, the veteran underwent a VA examination 
which found the veteran did not meet the DMS-IV criteria for 
PTSD, but did meet the criteria for depressive disorder.  
Specifically, the VA examiner noted the veteran could not 
describe in detail a traumatic event experienced in the Army 
and did not report feelings of intense fear, helplessness or 
horror.  The examiner also indicated there was no evidence of 
avoidant criteria or numbing of responsiveness.  There was 
also no evidence of intrusive, persistent and distressing 
thoughts which interfered with daily functioning.  The 
September 2003 VA examination concluded with a diagnosis of 
Axis I: Depressive disorder, not otherwise specified and Axis 
IV: no extreme, definite traumatic stressor was identified.  

While other treatment records suggest a possible diagnosis of 
PTSD, such records are not of the probative value obtained by 
the report of VA examination, as the latter was generated 
with the specific purpose of ascertaining whether the veteran 
had the disability in question, as opposed to providing 
treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision). 

For example, a February 2004 VA outpatient psychiatric 
treatment record noted the veteran presented with 
anxiousness, flashbacks of Vietnam, nightmares and loss of 
concentration.  The impression was Axis I: anxiety disorder 
not otherwise specified, rule out PTSD and rule out 
depression with psychosis.  A March 2004 VA outpatient 
treatment record noted the veteran was tolerating the 
medications but continued to have flashbacks and nightmares.  
The impression was Axis I anxiety disorder not otherwise 
specified, rule out PTSD, rule out depression with psychosis.

A May 2004 VA treatment record demonstrated continued 
nightmares and flashbacks.  The concluding impression was 
anxiety disorder not otherwise specified, rule out PTSD, and 
depression with psychosis.  A PTSD screening was also 
performed at this time.  This screening was negative as the 
veteran reported having nightmares and some avoidance but 
denied being constantly on guard, watchful or startled, and 
denied feeling numb or detached from others, activities or 
surroundings.  

Examining the record as a whole, the preponderance of the 
evidence indicates the veteran does not have a current 
diagnosis of PTSD.  The September 2003 VA examination is more 
probative on the issue of whether or not there is a present 
diagnosis.  The September 2003 VA examination clearly states 
the veteran does not have PTSD.  

Even if there was a diagnosis, service connection is not 
warranted because there is no evidence that the veteran 
sustained a qualifying stressor.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).  The veteran has not 
alleged he served in combat, nor is there any evidence of 
such service.  As such, credible supporting evidence of the 
stressor is required.  

During the September 2003 VA examination, the veteran failed 
to describe a traumatic event during service.  Most of the VA 
treatment records also do not provide details on the 
stressor.  The February 2004 VA treatment record provides the 
veteran's only account of a reported stressor, that of seeing 
dead bodies while in Vietnam.  However, the incident in which 
he witnessed the bodies was not described in detail nor is 
there any credible supporting evidence of the event as 
required by law.  As such, the generalized description of 
seeing dead bodies is not sufficient as a stressor for 
service connection purposes.  Without a stressor, a grant of 
service connection for PTSD is not warranted.

As the veteran has been diagnosed with depressive disorder 
and anxiety, the Board also examined whether either of those 
diseases could be service connected, as did the RO.  The 
service medical records fail to document any complaints, 
treatment or diagnosis of depression, anxiety or any other 
psychological disorder during service.  Further, there is a 
lack of any nexus between the current anxiety or depressive 
disorder and service.  None of the VA treatment records 
provide an opinion as to the etiology of the depression or 
anxiety.  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of an August 2003 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a August 2003 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
current psychiatric disorder is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the preponderance of the evidence 
indicates the veteran does not have a psychiatric disorder 
that is causally or etiologically related to service.


Pension Benefits

The veteran also seeks pension benefits.  In his June 2003 
application for pension benefits, the veteran reported 
earnings of $440 per month from Social Security and his 
spouse receives $211 per month from Social Security.  No 
other income was reported.  

In order to receive pension benefits a veteran must generally 
prove three things: (1) he meets the service requirements; 
(2) he is totally and permanently disabled by age or 
disability; and (3) his income and net worth do not exceed 
the amounts specified by law.  

38 U.S.C.A. § 1521(j) provides that a veteran meets the 
service requirements for pension benefits when such veteran 
served in the active military, naval, or air service: (1) for 
ninety days or more during a period of war; (2) during war 
and was discharged or released for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or, (4) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j).  The term "active duty" is 
specifically prescribed by statute to mean full-time duty in 
the Armed Forces other than active duty for training.  38 
U.S.C.A. § 101(21).  

Under 38 U.S.C.A. § 1521, after basic eligibility is proven, 
the veteran must prove he is permanently and totally 
disabled.  Total permanent disability for pension purposes 
can be determined under three separate regulations. Under 38 
C.F.R. § 4.15, permanent total disability occurs when there 
is a schedular rating total of 100 percent pursuant to the 
schedule of ratings or when one of the following conditions 
exist: the permanent loss of the use of both hands, or of 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.

Under 38 C.F.R. § 4.17, a veteran may establish permanent and 
total disability without a combined 100 percent schedular 
evaluation by proving the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, 
total disability will be assigned when (1) there is one 
disability ratable at 60 percent or more or (2) if there are 
two or more disabilities, at least one disability ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  When these 
percentages are met, a total disability will be assigned upon 
a showing the veteran is unable to secure and follow 
substantially gainful employment by reasons of his 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  38 
C.F.R. § 4.17.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but has other factors which make him 
unemployable, the Adjudication Officer or in some cases the 
rating board can approve a permanent and total disability 
rating for pension purposes on an extraschedular basis.  The 
Adjudication Officer or rating board will examine factors 
such as whether the veteran is unemployable by reason of his 
disability(ies), age, occupational background and other 
related factors.  38 C.F.R. § 3.321(b)(2) (1997).

Alternatively, the veteran may be eligible for pension 
benefits based upon his age.  Under 38 U.S.C.A. § 1513, 
pension benefits are to be paid to veterans of a period of 
war who are at least 65 years old and meet the service 
requirements of 38 U.S.C.A. § 1521(j) and income and net 
worth requirements.  If the veteran is entitled to pension 
benefits under both 38 U.S.C.A. § 1513 and 38 U.S.C.A. 
§ 1521, pension shall be paid to the veteran only under 
38 U.S.C.A. § 1521.  See 38 U.S.C.A. § 1513(b)

Finally, the veteran must meet the net worth requirements of 
38 U.S.C.A. § 1522; 38 C.F.R. § 3.274 and have an annual 
income not in excess of the maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  VA law and regulations 
governing pension provide that pension will be denied when 
the corpus of the estate of the veteran, and of the veteran's 
spouse, if applicable, is such that under all the 
circumstances, including consideration of the annual income 
of the veteran, the veteran's spouse, and the veteran's 
children, it is reasonable that some part of the corpus of 
such estates be consumed for the veteran's maintenance. 
38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  The terms 
"corpus of estate" and "net worth" mean the market value, 
less mortgages or other encumbrances, of all real and 
personal property owned by the appellant, except the 
appellant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life. 
38 C.F.R. §§ 3.263(b), 3.275(b).  

In determining annual income, all payments of any kind and 
from any source shall be counted as income during the 12- 
month annulization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  In general, 
payments from the Social Security Administration are 
countable as income. See 38 C.F.R. § 3.262(f).  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, or quarterly, and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated. See 38 C.F.R. § 3.271(a)(1).  Nonrecurring 
income, received or anticipated on a one-time basis during a 
12-month annualization period, will be counted as income for 
a full 12-month annualization period following receipt of the 
income. See 38 C.F.R. § 3.271(a)(1), (3).  Some forms of 
income are excludable from countable income for the purpose 
of determining entitlement to improved pension. See 38 C.F.R. 
§ 3.72.  Medical expenses in excess of 5 percent of the MAPR 
(maximum amount per regulation), which have been paid, fall 
into this category of excludable income to the extent they 
were paid. See 38 C.F.R. § 3.272(g)(1)(iii).  




The maximum annual rates of pension payable are published in 
Appendix B of VA Manual M21-1 and are to be given the same 
force and effect as if published in VA regulations. See 
38 C.F.R. § 3.21.  The current maximum annual rate of 
improved pension for a veteran with one dependent is $12,959.  
See Veterans Benefits Administration Manual M21-1, Part 1, 
Appendix B.

Turning to the present case, the veteran's DD-214 reflects 
honorable service for over ninety days in Vietnam.  Thus, the 
veteran served during a period of war and meets the service 
requirements of 38 U.S.C.A. § 1521(j).  Evidence of record 
reveals the veteran was born on March [redacted], 1941 and is now 65 
years old.  Thus, the veteran satisfies the age requirements 
of 38 U.S.C.A. § 1513.  Therefore, the remaining question is 
whether the veteran meets the net worth and income 
requirements of 38 U.S.C.A. § 1522; 38 C.F.R. § 3.23, 3.274.  

On his application for benefits the veteran reported he 
receives $440.00 per month in Social Security benefits and 
his spouse receives $211.00 per month from Social Security.  
No other income was reported.  Thus, the total combined 
income is $7812.00 annually which does not exceed the maximum 
annual pension rate of $12,959.00.  

Although the veteran is eligible for pension under 
38 U.S.C.A. § 1513, the Board will examine whether or not the 
veteran is entitled to benefits under 38 U.S.C.A. § 1521 to 
determine which section the veteran should be paid under.  A 
review of the evidence of record indicates the veteran is not 
eligible for pension benefits under 38 U.S.C.A. § 1521 
because he has a combined disability rating of 40 percent 
which does not meet the threshold percentage standards.  

As such, as of the passage of his most recent birth date 
(March [redacted], 2006), the veteran meets the criteria for the 
payment of non-service-connected pension benefits in 
accordance with 38 U.S.C.A. § 1513.  




ORDER

Service connection for PTSD is denied.

Non-service-connected pension benefits are granted under 
38 U.S.C.A. § 1513.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


